Case 1:19-cv-01594-KLM Document 14 Filed 11/14/19 USDC Colorado Page 1 of 2




                          IN UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:19-cv-01594-KLM

Barbara Chadwick, Frederick Marshall,
Cassandra Macarthur, Howard Potter, and
James Dill,

        Plaintiffs,

First Choice Payment Solutions G.P., d/b/a
Sekure Merchant Solutions,

        Defendant.


                               STIPULATION OF DISMISSAL


       IT IS HEREBY STIPULATED AND AGREED by and between the parties and/or their

respective counsel as follows that, pursuant to FRCP 41(a)(1)(A)(ii), the above-captioned action

is hereby dismissed in its entirety with prejudice and without costs to any party. The Court will

retain jurisdiction to enforce the terms of the settlement agreement.


 ___/s/ Sergei Lemberg__________               _/s/ Lawren A. Zann__________

 Sergei Lemberg, Attorney-in-Charge            Lawren A. Zann, Esq.
 Connecticut Bar No. 425027                    GREENSPOON MARDER LLP
 LEMBERG LAW, LLC                              200 East Broward Blvd., Suite 1800
 43 Danbury Road, 3rd Floor                    Fort Lauderdale, Florida 33301
 Wilton, CT 06897                              Tel: (954) 527-6296
 Tel: (203) 653-2250                           Fax: (954) 333-4027
 Fax: (203) 653-3424                           Attorney for Defendant
 Attorney for Plaintiffs



_____________________________
SO ORDERED
Case 1:19-cv-01594-KLM Document 14 Filed 11/14/19 USDC Colorado Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I hereby certify that on November 14, 2019, a true and correct copy of the foregoing
Stipulation of Dismissal was served electronically by the U.S. District Court for the District of
Colorado Electronic Document Filing System (ECF) and that the document is available on the
ECF system.


                                              By /s/ Sergei Lemberg
                                                     Sergei Lemberg, Esq.
